CARR, Presiding Judge.
The basis of this appeal is a bastardy proceeding. Title 6, Section 1, Code 1940.
In the court Ibelow the appellant was adjudged to be the father of the illegitimate ■child of Minnie Lee Sims.
Our review is invited by two assignments ■of error, each relating to the action of the ■court in refusing a written instruction.
The charges are:
“1. The court charges that, if there is •■a possibility of defendant’s innocence, you should acquit him.
“2. The court charges the jury that if the evidence is not so convincing as to 'lead the minds of the jury to the conclusion that he is guilty, they must find him not .guilty.”
While bastardy proceedings are ■quasi criminal, the rule relating to the •measure of proof is governed by civil procedure. Oliver v. State, 31 Ala.App. 146, 13 So.2d 891; Harris v. State, 28 Ala.App. 23, 177 So. 311.
The written charges of instant concern do not conform to this rule.
The judgment below is ordered affirmed.
Affirmed.